Citation Nr: 1315344	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-28 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for congestive heart failure, to include as secondary to obesity.

5.  Entitlement to service connection for sleep apnea, to include as secondary obesity.

6.  Entitlement to service connection for lymphedema, to include as secondary to obesity.

REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served as a member of the United States National Guard, and his service predominantly consisting of monthly periods of inactive duty for training dating from 1983 to 1988.  The Veteran also served on active duty for training from April 1, 1984 to July 6, 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The above-captioned claims were previously before the Board in January 2012.  In a January 2012 decision, the Board denied each of these claims.  Thereafter, the Veteran perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's January 2012 decision, insofar as it pertained to the above-captioned claims, and remand the case for readjudication in compliance with directives specified.  Based on the Joint Motion, the Court issued an Order vacating the Board's January 2012 decision, with respect to the above-captioned claim, and then remanded the case to the Board for further development.  Specifically, the parties to the Joint Motion agreed that the Board needed to address the Veteran's claim of entitlement to service connection for obesity on a secondary basis, and that the other claims were inextricably intertwined with the Veteran's claim of entitlement to service connection for obesity.  As such, these claims have been remanded to the Board for additional consideration consistent with the August 2012 Joint Motion.

Subsequent to the August 2012 Joint Motion and September 2012 Court Order, the Veteran submitted pertinent evidence with a contemporaneous waiver of RO review.  38 C.F.R. § 20.1304 (2012).  As such, this evidence will be considered herein.

In the January 2012 Board decision, the Board remanded the issue of entitlement to an effective date prior to September 29, 2009, for the award of service connection for a depressive disorder.  Based upon a review of the claims file, the Board was unable to locate any additional development or consideration with respect to this claim.  As such, the Board refers this claim to the RO in order for it to undertake actions consistent with the January 2012 remand directives.

The appeal is remanded to the RO.  VA will notify the Veteran if further action is required.


REMAND

As determined by the parties to the August 2012 Joint Motion, the Board must consider the Veteran's claim of entitlement to service connection for obesity on both a direct and secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection on a direct basis, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disorder that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In support of the Veteran's assertion that his obesity is secondary to a service-connected disability, he submitted several treatment reports dated in January 2013.  

In a treatment report dated on January 16, 2013, D. S. G., RD, CD, opined that the "long-standing depression" aggravated his "uncontrolled weight gain," reasoning that the Veteran's over-eating was a coping mechanism and a form of self-medicating.  

As demonstrated by this opinion, Denita Sue Germaine did not specifically associate the Veteran's obesity with his service-connected depression, but instead provided an opinion as to the Veteran's uncontrolled weight gain.  In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The evidence of record did not include competent and credible evidence demonstrating that obesity and uncontrolled weight gain are equivalent.  As such, the Board finds that this January 16, 2013 opinion lacks the requisite specificity to be probative in this matter.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection).

In a separate January 16, 2013 treatment report, D. S. G. opined that the Veteran had been treated for obesity since September 15, 2009.  Denita Sue Germaine also indicated that the Veteran had been diagnosed with Major Depressive Disorder and twice stated that his obesity was "more than likely related."  It was opined that:

When people have obesity and co-morbid disease states[,] depression can occur due to decreased mobility.

It was further opined that the Veteran's diabetes mellitus, type II, congestive heart failure, hypertension, and sleep apnea were chronic health conditions associated with his obesity.

In order for an opinion to be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  With respect to the second January 16, 2013 opinion, no rationale was provided for any of the conclusions reached beyond a very general statement.  See Stegman, 3 Vet. App. at 230.  Further, that general statement concerned the possible development of depression due to the presence of obesity and co-morbid disease states, not the reciprocal (i.e., obesity due to or aggravated by depression), which is the salient question presented by the Veteran's claim.  As such, the Board finds that this opinion is not probative to the Veteran's service connection claim for obesity.

According to a January 17, 2013 VA treatment report, a staff nurse responded to questions concerning the relationship between depression and obesity during a psychosocial rehabilitation class.  In so doing, the nurse referred to various medical resources and provided the following quote from a doctor cited in an Internet article:

I don't think obesity per se causes depression, but clearly both conditions can exist together very frequently.  One of the conditions of depression is overeating.  People tend to medicate themselves using food if they have depression, and we are seeing more and more individuals with depression have compulsive overeating and putting on pounds, and it may be difficult to lose weight when you're depressed.

General medical evidence, like that cited by the nurse, may be regarded as competent evidence where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The Board finds that the quote provided in the January 17, 2013 VA treatment report concerned the use of food to self-medicate and compulsive over-eating, but did not address obesity.  Colvin, 1 Vet. App. at 175.  Therefore, the requisite degree of certainty was not met with respect to the etiological relationship between obesity and depression.  See also Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Accordingly, the general medical evidence is not probative evidence regarding the Veteran's claim.


During the pendency of this appeal, the Veteran reported that he would eat when he became depressed and that eating helped calm him down.  To the extent that the Veteran asserts that his obesity was due to or aggravated by a service-connected disability, as a lay person, his statements and assertions are not competent evidence as to matters that require medical expertise.  Medical causation or aggravation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not demonstrated to be a medical professional, his statements are not competent evidence as to an etiological relationship between his obesity and a service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Other than the above-discussed evidence, the Board finds that the evidence of record was negative for evidence associating the Veteran's obesity to his depression or to another service-connected disability.  Based on the above, the Board finds that the evidence of record is insufficient for purposes of determining the Veteran's entitlement to service connection for obesity.  As such, the Board finds that remanding the Veteran's claim of entitlement to service connection for obesity is necessary in order to afford him a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

As agreed to by the parties to the August 2012 Joint Motion, the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, hypertension, congestive heart failure, sleep apnea, and lymphedema are inextricably intertwined with the issue of entitlement to service connection for obesity.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter); see Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (according to the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).  As such, the Board finds that remanding the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, hypertension, congestive heart failure, sleep apnea, and lymphedema, is warranted for contemporaneous adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran a VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity was due to or aggravated by a service-connected disability, paying particular attention to the Veteran's service-connected depression and back disability.  In so doing, the examiner must specifically address whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's obesity is a manifestation of a service-connected disability.  

If, and only if, the examiner determines that the Veteran's obesity was due to or aggravated by a service-connected disability, or is a manifestation of a service-connected disability, the examiner must also render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, type II, hypertension, congestive heart failure, sleep apnea, and/or lymphedema are due to or aggravated by his obesity.

In providing the opinion(s), the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  The examiner is further advised that the term aggravation means that the disorder increased in severity beyond its natural course.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the above-captioned claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

